Citation Nr: 1737128	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  09-00 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for residuals of transient ischemic attack (TIA), rated as 10 percent disabling from October 1, 2014 to December 17, 2015, and from July 1, 2016 and thereafter.

(The issue of whether a February 24, 2015 Board decision contains clear and unmistakable error (CUE) in denying entitlement to SMC based on housebound status from June 1, 2007 to December 31, 2008 is addressed in a separate Board decision.)


ATTORNEY FOR THE BOARD

A.Lech, Counsel 




INTRODUCTION

The Veteran served on active duty from December 1986 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Philippines.  

In May 2011, March 2014, and February 2015 the Board remanded this case for further development.

Here, the Board notes that the Veteran's TIA was rated as 10 percent disabling from October 1, 2014 to December 17, 2015, then as 100 percent disabling from December 18, 2015 to June 30, 2016, and as 10 percent disabling thereafter.  The Board has therefore recharacterized the issue on appeal, as reflected above.  

The Board also notes that the Veteran attempted multiple times to withdraw his appeal by telephone.  See multiple April 2017 reports of general information, in VBMS.  Unfortunately, as of the date of the decision, no written request for a withdrawal of the claim has been received.  As such, the Board will proceed with adjudication of the claim.

In an August 2015 letter, the Veteran requested a DRO hearing regarding clothing allowanced denied in the Statement of the Case dated June 23, 2015.  It does not appear that such a hearing was scheduled.  This issue is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran experienced additional TIA, but no embolism, thrombosis, or hemorrhage of the brain vessels.  His residual symptoms included headaches, perception changes, numbness of right side of face, feeling cold, lack of attention span, lack of focus, and unfamiliarity with something familiar.
CONCLUSION OF LAW

The criteria for higher ratings for residuals of TIA have not been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 4.124a, DCs 8007-8009, 8100, 8405-8412, and § 4.130, DC 9326 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was originally granted service connection for residuals of transient ischemic attacks (TIAs) with lacunar infarct in the July 2007 rating decision currently on appeal.  This rating decision awarded a noncompensable rating, effective November 23, 2006.  During the pendency of this appeal, the Veteran's rating for residuals of TIAs was increased to 100 percent for the initial six months from November 23, 2006, to May 31, 2007, and then 10 percent thereafter.  See January 2008 rating decision.  Another six month total (100 percent) rating was awarded from March 24, 2014, to October 1, 2014.  See July 2014 rating decision. Additionally, the July 2014 rating decision awarded separate ratings for his symptoms of mental disturbance (30 percent) and headaches (0 percent).  The Veteran's TIA was then rated as 10 percent disabling from October 1, 2014 to December 17, 2015, and then again as 100 percent disabling from December 18, 2015 to June 30, 2016.  It has been rated as 10 percent disabling starting on July 2, 2016.  (As noted in the introduction, the analysis herein relates to the periods during which a total rating was not in effect until October 1, 2014.

The Veteran's TIA is rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8008.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  As the present appeal stems from an initial rating assignment, the Board must consider the entire period involved, and consider staged ratings where warranted (with the exception of the periods during which a total rating was awarded).  See Fenderson v. West, 12 Vet. App. 119   (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (allowing for the assignment of staged ratings when the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal).  However, the periods before October 1, 2014 have already been considered in a previous Board decision (issued in February 2015), and, as such, the Board will only consider evidence from October 2, 2014 forward.

Diagnostic Code 8008 applies to thrombosis of the brain vessels.  See 38 C.F.R. § 4.124a.  Hemorrhage from the brain vessels is rated under Diagnostic Code 8009.  See id.  Both of these diagnostic codes, along with DC 8007 for embolisms, provide an initial six month total (100 percent) rating, followed by a rating based on residuals with a 10 percent minimum rating.  38 C.F.R. § 4.124a, DCs 8007, 8008, 8009.  Determinations as to the presence of residuals not capable of objective verification must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  38 C.F.R. § 4.124a, Diagnostic Code 8008, Note.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  Id. 

Thus, the Board's inquiry is twofold.  First, the Board must address whether the Veteran has suffered a new embolism, thrombosis, or hemorrhage during the appeal period, warranting another six month total rating.  Then, the Board must address the residuals found during the remaining period.

The Veteran did experience a new active TIA during the period on appeal, in December 2015.  He was rated for it at the maximum schedular 100 percent for six months following the incident - from December 18, 2015 to June 30, 2016.

Thus far, the Veteran's residual symptoms of perception changes, lack of attention span and focus and unfamiliarity with the familiar have been rated 30 percent for mental disturbances.  This rating is in excess of the minimum 10 percent rating for residuals.  Additionally, he is noncompensably (0 percent) rated for headaches.

A rating higher than 30 percent for mental disturbance under DC 9326 (50 percent) requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  The next higher rating of 70 percent requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  Id. 

A compensable rating for headaches requires characteristic prostrating attacks averaging one in 2 months over the last several months. 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Id.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  Id.

The Veteran was hospitalized at Cebu Doctors' University Hospital from December 18 to 21, 2015.  A December 21, 2015 discharge note showed a discharge diagnosis of TIA with no significant residual deficits.  No procedures or surgeries were performed.  See December 2015 discharge certificate, in VBMS.

The Veteran underwent a VA examination in April 2016.  The results of the examination showed that the Veteran experienced residual transient numbness of face and hands (more on the left than the right) and feeling cold.  The Veteran related that he had transient (and not persistent) numbness of the face and arms. The examiner noted a 5-10 percent sensory deficit on the left side of the face and left arm.   The Veteran did not mention of any other accompanying symptoms such as headache, dizziness, vomiting or other signs of focal deficits.  The Veteran was also not found to have any mental or cognitive health conditions attributable to his TIA.  Upon examination, the Veteran was not found to have any other symptoms or impairments related to his TIAs.  The examiner noted that the Veteran experienced residuals that affected his activities mildly and transiently only when there was prominent numbness on affected areas.

Medical records from Cebu Doctors' University Hospital showed a hospital stay from December 14 to 17, 2016 with diagnosis listed as "transient ischemic attack, recurrent, with no significant residual deficits, cervical and lumbar radiculopathy and hypertensive atherosclerosis cardiovascular disease."  No procedures or operations were performed during this hospitalization.  The hospital discharge summary showed that the Veteran was admitted for complaints of left sided weakness.  A CT scan showed "chronic infarct but essentially unremarkable scan" at that time.  See December 2016 treatment records in VBMS.

The Veteran was once again admitted to the same hospital from December 22 to 23, 2016.  Diagnoses listed were "transient ischemic attack, recurrent with no significant residual, acute coronary syndrome unstable angina, hypertensive cardiovascular disease and cervical radiculopathy."   Again, no procedures or operations were done.  The medical abstract for this hospitalization showed that the Veteran was admitted for complaints of chest pain and numbness of the left arm, and was noted to be status post TIA ("S/P TIA").  See December 2016 treatment records in VBMS.
  
A February 2017 VA examination done for the purpose of special monthly compensation related that the Veteran was status post TIA/ischemic stroke, with residual numbness of the right side of face and feeling cold.  The examiner opined that this was a mild effect, and that the Veteran would require some supervision in taking his medication.  The examiner also stated that the Veteran experienced residual perception changes and headaches that were associated with TIA, but the Board here notes that the Veteran is already separately rated for those issues (see July 2014 rating decision, in VBMS).   

The record contains three undated medical certificates, date-stamped by VA's fax machine to have been received on May 8, 2017.  The first one, by Dr. Flordelis, states that the Veteran has been under her care since 2005, and has experienced six episodes of TIA since that time (she also speaks to multiple physical issues which cause the Veteran pain, which are not related to the appeal at hand).  The certificate from Dr. Calderon states that the Veteran has been under his care since 2006, when he first experienced an ischemic stroke and the following multiple TIAs with residuals.  The physician stated that the residuals "are temporarily elevated during episodes of Recurrent Transient Ischemic Attacks."  The doctor added that the Veteran experienced residual perception changes, lack of attention span and focus, and unfamiliarity with the familiar associated with TIA resulting to lacunar infract status post ischemic stroke.  The certificate from Dr. Uy stated that the Veteran experienced ischemic strokes and recurrent TIAs, as well as physical issues.       

Based on the above, the Board finds no new embolism, thrombosis, or hemorrhage of the brain vessels during the relevant period.  Thus a 100 percent rating is not warranted for the period under consideration.  See 38 C.F.R. § 4.124a, DC 8007-8009.   

Again, the Board is cognizant that the Veteran experienced a new active TIA during the period on appeal, in December 2015.  He was, however, already rated for it at the maximum schedular 100 percent for six months following the incident - from December 18, 2015 to June 30, 2016.

The Veteran's objective residual symptoms included headaches, perception changes, numbness of right side of face, feeling cold, lack of attention span, lack of focus, and unfamiliarity with something familiar.

The symptoms of perception changes, lack of attention span, lack of focus, and unfamiliarity with the familiar are contemplated in the criteria for mental disturbances.  See 38 C.F.R. § 4.130.  The Veteran is rated 30 percent under these rating criteria.  The next higher rating of 50 percent requires occupational and social impairment with reduced reliability and productivity.  Id.  The record, however, does not establish this degree of occupational and social impairment.  Indeed the April 2016 VA examiner found that the Veteran experienced residuals that affected his activities mildly and transiently, and only when there was prominent numbness on affected areas.  Absent a more significant degree of occupational and social impairment, a higher rating for mental disturbance is not warranted.

The symptoms of headaches contemplated in the criteria for DC 8100, which addresses the frequency of prostrating migraine attacks.  See 38 C.F.R. § 4.124a.  In order to warrant a compensable rating under that diagnostic code, the Veteran must experience prostrating attacks averaging once every two months over the last several months.  38 C.F.R. § 4.124a, DC 8100.  The record does not reflect prostrating migraine attacks.  Thus, a compensable rating under this diagnostic code is not warranted.  38 C.F.R. § 4.7 (2016).

As the Veteran is receiving a 30 percent rating for mental disturbance, he exceeds the 10 percent minimum rating for residuals prescribed by DC 8008.  Nevertheless, he has been awarded a 10 percent rating under DC 8008, and the Board will not reduce that rating.  His remaining symptoms are neurologic symptoms of numbness of the face and feeling cold.  (The Board notes that the previous Board decision, dated in February 2015, stated that although the Veteran has complained of left-sided symptoms, the May 2014 examiner provided compelling medical evidence that the location of the Veteran's infarction would produce only right-sided symptoms.)  Thus, his left-sided complaints are not found to be related to his service-connected disability.  Taking this into account, the record shows no more than transient or intermittent neurologic complaints.  A compensable rating for neuralgia of any of the cranial nerves requires at least moderate symptoms.  See 38 C.F.R. § 4.124a, 8405-8412.  These intermittent and transient symptoms are more accurately described as mild, and has been judges as mild by multiple physicians.  Thus, the Veteran's neurologic symptoms do not warrant a compensable rating.  As such, a rating higher than 10 percent for additional residuals of TIA with lacunar infarction is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.   See Doucette v. Shulkin, 
28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased rating for residuals of TIA is denied.




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


